Citation Nr: 0829074	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
July 1974. 


This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California which denied service connection for PTSD. 


FINDINGS OF FACT

1.  There is no evidence of record showing the veteran's 
diagnosed PTSD meets the DSM IV criteria; specifically, there 
is no evidence of exposure to a traumatic event in which both 
of the following were present: (1) he experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of himself or others, and (2) his 
response involved intense fear, helplessness, or horror.

2.  A psychiatric disorder was not diagnosed in service or 
within one year thereafter.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
4.125(a) (2007); American Psychiatric Association Diagnostic 
and Statistical Manual for Mental Disorders, 4th ed. (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice in 
April 2003 and October 2003.  The RO provided the appellant 
with the notice of the criteria for assigning disability 
ratings and effective dates in March 2008, subsequent to the 
initial adjudication.  While the second notice was not 
provided prior to the initial adjudication, no rating or 
effective date will be assigned as service connection has not 
been granted, and the claimant has had the opportunity to 
submit additional argument and evidence and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a March 2008 supplemental 
statement of the case.  The veteran has not alleged any 
prejudice as a result of untimely notification, nor has any 
been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records and all available 
personnel records, assisted the veteran in obtaining evidence 
and provided a VA examination.  The RO exhaustively tried to 
locate the remainder of the claimant's personnel records 
through the National Personnel Records Center, which 
conducted an extensive and thorough search of the veteran's 
military personnel folder.  Unfortunately, many of the 
veteran's personnel records could not be located.  All other 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran states that he was exposed to stressors while 
being trained as a Medical and Dental Tech Specialist, and he 
currently suffers from PTSD as a result.  He indicated in 
written statement that he watched military personnel 
returning from Vietnam with no legs, arms, and other severe 
injuries.  He states he was severely disturbed by seeing the 
suffering the personnel were experiencing and seeing some of 
them die.  He states that since experiencing these events he 
suffers from nightmares, difficulty sleeping, flashbacks, and 
withdrawal from social settings.  The veteran also furnished 
statements from his sister and a fellow serviceman, both of 
whom supported that the claimant suffers from PTSD symptoms.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138.  Regardless of 
whether the veteran is determined to have engaged in combat, 
a veteran is still required to show evidence of a current 
disability and a link between that current disability and 
service.  See Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's DD-Form 214 shows he served on active duty from 
February 1973 to July 1974 as a Boatswain Mate.  He is 
credited with one year and five months of active service, and 
he received the National Defense Service Medal.  

The only pertinent service medical record in the claim file 
is a June 1974 discharge exam that did not indicate the 
claimant was suffering from any PTSD symptoms.  The examiner 
noted the veteran was negative for frequent trouble sleeping; 
depression or excessive worry; loss of memory or amnesia; and 
nervous trouble of any sort.  

Progress notes from August 2002 indicate the veteran was 
experiencing stress from familial issues and from dealing 
with other health problems he was experiencing.  The claimant 
denied both suicidal and homicidal ideation, but he noted 
thoughts of suicide in the past.  

In a January 2004 letter, the veteran's treating psychologist 
note the veteran had chronic symptoms of post-traumatic 
stress disorder and "appeared" to have a diagnosis of PTSD.  
The psychologist linked the PTSD to the claimant's military 
service, and specifically the claimant's contact with injured 
service personnel.  According to the psychologist, the 
veteran has experienced the following since witnessing these 
injuries: recurrent and disturbing memories; recurrent 
distress when exposed to images that trigger memories of 
these traumatic events such as entering a hospital or being 
in close proximity to amputees; feelings of detachment from 
human society; isolation; limited affective range; insomnia; 
irritability and outbursts of anger; and difficulty 
concentrating and hyper vigilance with a feeling of impending 
danger.  

In January 2006, the veteran was seen at a Vet Center and the 
examining counselor indicated the veteran appeared unkempt, 
suspicious and defensive, rapid and pressured, agitated and 
restless, inappropriate and below average.  The counselor 
assessed the veteran with PTSD symptoms, including 
depression, anxiety, anger and rage, nightmares, memory loss, 
poor concentration, fear of crowds, flashbacks, intrusive 
thoughts, alienation, negative self-image, sleep difficulties 
and distrust of government and authority.  

A February 2006 a VA medical record indicated the claimant 
was taking Xanax for anxiety.  A diagnosis of PTSD was 
deferred pending further evaluation.  

An April 2006 VA medical record indicated the claimant 
experienced feelings of being trapped, along with a racing 
heart and shortness of breath.  The veteran also continued 
complaints of difficulty sleeping.  Diagnoses of anxiety, 
nos; depression, nos; and probable PTSD were given.  

The regulation 38 C.F.R. § 4.125(a), refers to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (1994) (DMS- IV) as the source of 
criteria for the diagnosis of claimed psychiatric disorders.  
DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.

There is no evidence in the record that the veteran 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others.  There also is no evidence that the veteran's 
response to the alleged stressors involved fear, 
helplessness, or horror.  Due to the loss of the veteran's 
service medical records, it is not possible to determine the 
exact nature of the veteran's military service.  However, the 
veteran himself argues that his PTSD is related to his 
exposure to the severe injuries of other service personnel 
while employed as a medical technician.  He does not contend 
that his PTSD occurred due to exposure to actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others.  

Accordingly, the veteran has failed to satisfy the criteria 
for valid diagnosis of PTSD under DMS- IV.  

A psychiatric disability also was not diagnosed within one 
year of discharge from service.  Thus, entitlement to service 
connection on a presumptive basis is not warranted under 
38 C.F.R. §  3.307, 3.309.

The preponderance of the evidence is against the claim for 
service connection for PTSD; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. At 57-58.  
ORDER

Entitlement to service connection for PTSD is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


